United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3884
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Roy W. Holt,                            *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 10, 2005
                                Filed: May 19, 2005
                                 ___________

Before LOKEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Roy Holt entered a conditional plea of guilty to two counts of possession of a
firearm by an unlawful user of a controlled substance, in violation of 18 U.S.C.
§§ 922(g)(3) and 924(a)(2). Holt appeals the district court's1 denial of his motion to
suppress evidence obtained with a warrant. He argues (1) the warrant was defective
for lack of sufficient probable cause, and (2) the Leon good-faith exception does not
save the warrant. Having reviewed the record and arguments presented, we affirm.

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
I.    BACKGROUND

       On April 29, 2003, Texas County Sheriff's Deputy Jimmie D. Willis applied
for a search warrant for Holt's home. Holt was facing drug-related charges stemming
from a previous search which had turned up marijuana plants growing at his
residence, methamphetamine materials, and a loaded pistol. Willis also knew that
Holt had purchased methamphetamine precursors.

       The affidavit Willis submitted to apply for the warrant at issue was based on
information from his own observations and information he received. It stated that (1)
Willis is a methamphetamine investigator; (2) information had been received since
March 2003 that Holt was involved in manufacturing methamphetamine; (3) Holt was
currently out on bond on charges of methamphetamine possession and growing
marijuana; (4) Willis had received at least eight anonymous tips over the past two
months regarding Holt's involvement in manufacturing methamphetamine; (5) on
numerous occasions, Willis had observed cars belonging to known methamphetamine
users parked at Holt's residence; (6) on April 23, 2003, the Licking, Missouri, Police
Department received an anonymous tip that methamphetamine was being produced
at Holt's residence; (7) Willis drove by Holt's residence around 4:00 a.m. on April 23,
2003, and saw several cars, one belonging to a known methamphetamine cook and
user currently out on bond for methamphetamine manufacturing charges, parked in
a driveway to an outbuilding; and (8) on April 29, 2003, a reliable confidential
informant (CI) told Willis that Holt and Vicki Peterson (the known methamphetamine
cook and user) were going to cook methamphetamine in the woods behind Holt's
residence that day. The warrant was issued and officers seized a 12-gauge shotgun,
a .22 caliber rifle, a .22 caliber revolver, and .22 caliber pistol, and materials used to
manufacture methamphetamine.




                                           -2-
II.   DISCUSSION

       Holt first argues that the affidavit used to secure the warrant lacked probable
cause because it failed to indicate any reliability on the part of the CI, and failed to
provide any meaningful corroboration of information provided by the anonymous
tips. He argues that without those portions of the affidavit, what remains falls short
of providing probable cause.

        A magistrate judge issuing a search warrant based in part on information from
a CI considers, under the totality of the circumstances, the CI's reliability and the
basis of his knowledge. United States v. Lucca, 377 F.3d 927, 933 (8th Cir. 2004).
And where police rely on anonymous tips from an unknown caller whose reliability
cannot be determined, the police must suitably corroborate the information alleged
by the tip. United States v. Wells, 223 F.3d 835, 839 (8th Cir. 2000). In this case,
the affidavit was the sole basis on which the warrant was issued, so the reliability of
the CI, corroboration of the anonymous tips, or both must be found in that document.
United States v. Gladney, 48 F.3d 309, 312 (8th Cir. 1995) (where a magistrate judge
relies solely on the affidavit, only the information found within the four corners of the
affidavit may be considered to determine probable cause). While it is a close call, we
note that Willis did, in the affidavit, reference the tip from the CI as being from a
"reliable source." And Willis included in the affidavit that he followed up on the
April 23 anonymous tip that methamphetamine was being cooked at Holt's residence
by observing cars parked there early that morning. He stated that at least one of those
cars belonged to a known methamphetamine cook and user facing drug charges.

       But we need not rely on the contents of the affidavit alone to find that the
evidence seized under this warrant was admissible. The Leon good-faith exception
to the exclusionary rule provides that evidence obtained by an officer who relies in
objective good faith on the validity of the warrant will not be suppressed. United
States v. Hessman, 369 F.3d 1016, 1020 (8th Cir. 2004), cert. denied, 125 S. Ct. 917

                                          -3-
(2005). "When assessing the objective reasonableness of police officers executing
a warrant, we must look to the totality of the circumstances, including any
information known to the officers but not presented to the issuing judge." United
States v. Marion, 238 F.3d 965, 969 (8th Cir. 2001) (quotation omitted). Whether or
not the affidavit lacked sufficient details to support the CI's tip, those details were
known to Willis. Willis testified at the suppression hearing that the CI was reliable
and that information from the CI had led to drug arrests at times previous to this
warrant being executed. Willis' knowledge that the CI was reliable made his reliance
on the warrant objectively reasonable under the Leon good-faith exception. And,
under the totality-of-the-circumstances analysis, we are satisfied that the CI's
information, along with the remainder of the information in the affidavit, constituted
a sufficient basis for execution of the warrant. See Lucca, 377 F.3d at 933.

III.   CONCLUSION

       Accordingly, we affirm.
                      ______________________________




                                         -4-